Title: From James Madison to Nathan Sanford, 29 April 1806 (Abstract)
From: Madison, James
To: Sanford, Nathan


                    § To Nathan Sanford. 29 April 1806, Department of State. “Mr. Daniel Clark, at whose instance the suit was brought against Penfield in the District Court of New York upon the official bond given by Josiah Blakely, late Consul at St. Jago, has applied to Congress to indemnify him on account of the failure of his suit. In the opinion of the Attorney General, however, the variance between the Act of Congress, and the condition of the bond, which was considered as fatal to the Suit, is not such as to dissuade from a revision of the judgment of the district Court by a writ of error from the Circuit Court, which you will therefore be pleased to sue out & prosecute. It is considered so important to establish the legality of the bond in question, inasmuch as it carries with it the fate of the formulary issued ever since the Consular Act was passed, that in case of an affirmance in the Circuit Court, it is intended to take the decision of the Supreme Court of the United States.”
                